DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,539,447 to  Lochhead (“Lochhead”)  in view of US 7,234,261 B2 to McGarry (“McGarry”).
Regarding claims 1, 2 and 5, Lochhead discloses a firearm control mechanism comprising: 
a frame 4; 
a trigger element (comprising 16) connected to the frame and movable with respect to the frame (about pin 33); 
a selector 48 connected to the frame and pivotable with respect to the frame about a pivot axis (the long axis);
the selector including a first cam surface 51 operably engaged to a follower portion 45 of the trigger element; 
the selector having a detent portion (the left central portion as oriented in Fig. 2) having a detent surface (comprising 58, 59) opposing a spring biased detent follower 53 connected to the frame and operable to reciprocate against the detent surface; 
the detent surface having a plurality of stable positions (defined by 58, 59 aligning with detent follower 53), each corresponding to an operating condition of the fire control mechanism.
Lochhead discloses a preferred embodiment comprising a detent portion having concave recesses 58, 59 which interact with a convex working surface of detent follower 53.  Lochhead is silent regarding the detent portion being a body lacking any concave surfaces, the detent surface having a plurality of flat cam surfaces and the detent follower having a flat face contacting the detent surface. 

    PNG
    media_image1.png
    324
    568
    media_image1.png
    Greyscale

However, McGarry teaches a mechanism in the same field of endeavor (Figs. 6 and 7) comprising a rotating shaft 100 having flat detent surfaces 106 (see also Fig. 14) that interact with a spring biased detent follower 121 having a flat corresponding working surface. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lochhead to have the detent surface have a plurality of flat cam surfaces (and no concave recesses) and the detent follower have a flat face, as taught by McGarry, as a matter of substituting one detent shape for another known in the art to be suitable for the same purpose of indexing a rotating firearm component.1


    PNG
    media_image2.png
    684
    408
    media_image2.png
    Greyscale

	Regarding claim 3, Lochhead, as modified, further teaches wherein at least two of the flat cam surfaces (58, 59 as modified by the teachings of McGarry) are adjacent and non-coplanar to each other (see Fig. 2).
Regarding claim 4, Lochhead, as modified, further teaches a corner joining the plurality of flat cam surfaces (corners shown as lines between flat surfaces 106 are best shown in Fig. 14 of McGarry).
Regarding claim 6, Lochhead, as modified, further teaches the detent surface including a plate (either 102a or 103a) having peripheral edges facing away from the pivot axis (see the cross-sectional views of Figs. 15 and 16 of McGarry).
 Regarding claim 7, Lochhead, as modified, further teaches wherein the detent surface (comprising 58, 59) is spaced apart from the first cam surface 51 (see Fig. 2).
Regarding claims 8 and 9, Lochhead, as modified, further teaches wherein the selector includes a second cam surface (the convex surface left of the detent surface in Fig. 2 of Lochhead, annotated above), wherein the detent surface (comprising 58, 59) is between the first cam surface 51 and the second cam surface (annotated above).
Regarding claim 10, Lochhead, as modified, further teaches wherein the detent portion (the left central portion as oriented in Fig. 2) has only flat and convex surface portions (wherein the modification as taught by McGarry substituted the concave detents with flat surfaces).
Regarding claim 11, Lochhead, as modified, further teaches wherein the detent portion (the left central portion as oriented in Fig. 2) is a planar body perpendicular to the pivot axis (wherein the portion occupies a plane perpendicular to the pivot/long axis).
Regarding claim 12, Lochhead, as modified, further teaches wherein the detent surface  (comprising 58, 59) is a peripheral surface of the detent portion (Lochhead, Fig. 2).
Regarding claim 13, Lochhead, as modified, further teaches wherein at least a portion of the detent surface (comprising 58, 59) extends radially from the pivot axis by a greater amount than an angularly corresponding portion of the first cam surface (51, best shown in Figs. 1 or 3 of Lochhead).
Regarding claim 14, Lochhead, as modified, further teaches wherein the detent portion (the left central portion as oriented in Fig. 2) lacks any recesses (wherein the modification as taught by McGarry substituted the concave recesses/detents with flat surfaces).
Regarding claim 15, Lochhead further teaches wherein at least two of the detent surfaces (comprising 58, 59) are positioned approximately 90 degrees relative to each other. Thus, Lochhead, as modified, with the flat cam surfaces taught by McGarry would result in flat cam surfaces that are perpendicular to each other.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.06(II) SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE